Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-34 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 32-34, Claims 32-34 recite “the UI” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, although defined as a User Interface in independent Claims 1, 14, and 23, Claims 32-34 do not provide a definition of UI.  In the interest of compact prosecution, Examiner will interpret Claims 32-34 as reciting “a User Interface (UI).”  Appropriate correction is required.

Specifically pertaining to Claim 34, Claim 34 recites “availing a healthcare service from one or more users…wherein the healthcare services are facilitated through the one or more providers.”  There is insufficient antecedent bases for a plurality of services and for one or more providers in Claim 34.  In the interest of compact prosecution, Examiner will interpret Claim 34 as reciting “availing a plurality of healthcare services from one or more providers.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-34 are within the four statutory categories.  Claims 1-31 are drawn to a system and devices for facilitating healthcare services, which are within the four statutory categories (i.e. machine).  Claims 32-34 are drawn to methods for facilitating healthcare services, which are within the four statutory categories (i.e. process).   

Prong 1 of Step 2A
Claim 1 recites: A system facilitating healthcare services, the system comprising:
a User Interface (UI), configured with a plurality of designated portals, designed for providing the healthcare services; 
a memory; 
a processor coupled to the memory, wherein the memory stores a plurality of instructions to be executed by the processor, wherein the processor is configured to: 
receive, from a user, through the UI, a request for availing a healthcare service through one or more providers, wherein the request comprises at least one of a learning request or a consult request; 
direct, the at least one of the learning request and the consult request to a designated portal of the plurality of designated portals selected by the user, wherein the designated portal controls display of the details of the user to the one or more providers, according to the at least one of the learning request and the consult request; and 
generate, a request result for at least one of the learning request and the consult request, through the designated portal, wherein the request result is generated in a preselected mode of access and according to a user's preference, such that the user avails the healthcare services by accessing the request result.
The underlined limitations above, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case receiving a request for a healthcare service and generating a result for the request that provides the requested service, wherein the requested service may be a consultation is properly interpreted as at least a user interacting with a computer and/or another user, for example a healthcare provider, for a consultation), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 14, 23, and 32-34 is identical as the abstract idea for Claim 1, because the only difference between Claims 14, 23, and 32-34 is that Claim 1 recites a system, whereas Claim 14 recites a device and further recites a registration step for a user, Claim 23 recites a device and further recites connecting with one or more providers, Claim 32 recites a method, Claim 33 recites a method and further recites receiving the request result according to a user’s preferences, and Claim 34 recites a method and further recites facilitating healthcare services through one or more providers.
Dependent Claims 2-13, 15-22, and 24-31 include other limitations, for example Claims 2, 15, and 24 recite types of intended users, Claim 3, 16, and 25 recite types of providers, Claims 4-5, 17, and 26 recite the contents of the request, Claims 6, 18, and 27 recite types of portals, Claims 7, 19, and 28 recite storing user data, Claim 8 recites prioritizing and scheduling patient appointments, Claim 9 recites providing the request results based on historical patient data, Claims 10, 20, and 29 recite types of request results, Claims 11, 21, and 30 recite types of modes of access, Claims 12, 22, and 31 recite enabling communication between the user and the system as well as between patients and healthcare providers, and Claim 13 recites triggering alarms and reminders, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-13, 15-22, and 24-31 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 14, and 23.

Prong 2 of Step 2A
Claims 1-34 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea above) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the user interface, the portals, the memory, and the processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0030]-[0036] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language expressing that the intent of the portals is “for providing healthcare services,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of directing the request to a designated portal, which amounts to selecting a particular data source or type of data to be manipulated (i.e. the request itself is “manipulated” in that it is forwarded to a designated portal), which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-13, 15-22, and 24-31 include other limitations, but as shown above, these limitations do not include any additional elements beyond those already recited in independent Claims 1, 14, 23, and 32-34, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-34 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, generally link the abstract idea to a particular technological environment or field of use, and/or add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0030]-[0036] of the Specification discloses that the additional elements (i.e. the user interface, the memory, and the processor) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. directing requests to a proper end point (i.e. portal), and displaying user detail data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives the request, and transmits the data to the appropriate portal over a network, e.g. see paragraphs [0033] and [0037]-[0039], Figs. 1-3 of the present Specification;
Dependent Claims 2-13, 15-22, and 24-31 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 14, and 23, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-34 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-12, 14, 16-23, and 25-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenberg (Pub. No. US 2013/0030843).

Regarding Claim 1, Schoenberg teaches the following: A system facilitating healthcare services, the system comprising:
a User Interface (UI), configured with a plurality of designated portals, designed for providing the healthcare services (The system constructs a user interface for a user, e.g. see Figs. 2A, 5A-5C, wherein the user interface enables the user to contact a plurality of healthcare providers, wherein each provider has access to a provider console (i.e. portal), e.g. see paragraphs [0027], [0036], [0045]-[0047], [0049]-[0051], [0133]-[0135], Figs. 5B-5C and 10.); 
a memory (The system includes a memory, e.g. see paragraph [0152].); 
a processor coupled to the memory, wherein the memory stores a plurality of instructions to be executed by the processor (The system stores instructions on the memory, wherein the instructions are executed by a processor, e.g. see paragraph [0152].), wherein the processor is configured to: 
receive, from a user, through the UI, a request for availing a healthcare service through one or more providers, wherein the request comprises at least one of a learning request or a consult request (The system receives a request from a patient for a consultation via a user interface, e.g. see paragraphs [0013], [0049]-[0053], Figs. 5A-5C.); 
direct, the at least one of the learning request and the consult request to a designated portal of the plurality of designated portals selected by the user (The system directs the request to a selected (i.e. designated) provider, e.g. see paragraphs [0051]-[0053].), wherein the designated portal controls display of the details of the user to the one or more providers, according to the at least one of the learning request and the consult request (The provider’s console (i.e. the designated portal) displays various patient information to a provider, for example a clinical summary of the patient, e.g. see paragraphs [0132]-[0135], Fig. 10.); and 
generate, a request result for at least one of the learning request and the consult request, through the designated portal, wherein the request result is generated in a preselected mode of access and according to a user's preference, such that the user avails the healthcare services by accessing the request result (The system connects (i.e. a request result) the patient to the healthcare provider according to a mode of engagement (i.e. a mode of access) specified by the patient (i.e. according to a user’s preference), for example via email, text, and/or phone call, e.g. see paragraphs [0049]-[0054].).

Regarding Claim 3, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, wherein the one or more providers comprises at least one of medical experts, non-medical experts, doctors, medical counsellors, non-medical counsellors, psychologists, trainers, and wherein the one or more providers are registered providers accessing the system, through an electronic device, by using login credentials of the providers generated by the system (The service providers include physicians and/or lawyers, e.g. see Schoenberg paragraphs [0034] and [0120], wherein the service providers are also registered in order to access the functions of the system, e.g. see Schoenberg paragraphs [0025], [0040], [0122], and [0126].).

Regarding Claim 4, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, wherein the request comprises a prepaid package request for availing the healthcare service, wherein the prepaid package comprises at least one of the learning request or a medical assistance request (The system may be configured such that the consultation service is part of an insurance plan, e.g. see Schoenberg paragraphs [0046], and [0048], wherein the service providers may agree to a payment schema upon joining the brokerage network, e.g. see Schoenberg paragraphs [0120]-[0121] – that is, the request for a consultation may be interpreted as a “prepaid” package because a consumer may pay for an insurance plan before being enabled to schedule a consultation with the service provider.).

Regarding Claim 5, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, wherein the consult request comprises at least one of a preliminary medical guidance request, an appointment request for expert 24Docket No.: 30007.0002medical consultation with one or more providers (The system receives a request from a patient for a consultation via a user interface, e.g. see Schoenberg paragraphs [0013], [0049]-[0053], and [0065]-[0075], Figs. 5A-5C.), reschedule of one of the learning request or the medical assistance request, a cancellation of one of the learning request or the medical assistance request, a follow-up appointment request for expert medical consultation with one or more providers (The consultation request may be for a follow up appointment, e.g. see Schoenberg paragraph [0052].), wherein the learning request comprises a request for accessing a knowledge resource configured within the system, e-learning request, a webinar, or a workshop (The mode of engagement may be for the system to provide the patient with reference resources (i.e. a knowledge resource configured within the system), e.g. see paragraph [0067], secure messaging between the patient and the physician (i.e. an e-learning request), e.g. see Schoenberg paragraphs [0069]-[0071], and/or web-based teleconferencing (i.e. a webinar or workshop), e.g. see Schoenberg paragraphs [0072]-[0075].).

Regarding Claim 6, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, wherein the designated portal comprises an on-demand medical guidance portal (The functions of the system include enabling a patient to communicate with a physician on demand, e.g. see Schoenberg paragraphs [0028]-[0029] and [0065]-[0066].), a medical expert consultation portal (The functions of the system include enabling a patient to communicate (i.e. consult) with a physician, e.g. see Schoenberg paragraphs [0013], [0049]-[0053], and [0065]-[0075].), a health monitoring portal (The system includes functionality that enables a patient to track (i.e. monitor) his or her progress towards a health goal, e.g. see Schoenberg paragraphs [0095]-[0096].), an e-learning portal, a message portal (The functionality of the system includes enabling a patient to message the physician (i.e. an e-learning and message portal), e.g. see Schoenberg paragraphs [0069]-[0071].), a calendar portal (The system includes a calendar function that enables a physician to designate their availability, e.g. see Schoenberg paragraphs [0132]-[0133].), a payment portal (The system may enable a user to pay directly or indirectly for services rendered, e.g. see Schoenberg paragraphs [0046], [0048], and [0120]-[0121].), a user profile portal generated after registration of the user for displaying details of the user according to the request (The system includes an intake stage to form a profile of the patient, e.g. see Schoenberg paragraph [0095].), a help portal (The system includes a help function on the user interface, e.g. see Figs. 5A-5D, and includes various functions that help a user, e.g. see Schoenberg paragraphs [0041], [0045], and [0051].), a feedback portal (The system includes the functionality to enable a user to provide feedback, e.g. see paragraphs [0128]-[0131].), a review portal (The system includes functionality that enables a physician to review issues and review physicians, e.g. see Schoenberg paragraphs [0092] and [0125]-[0126].).

Regarding Claim 7, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, wherein the details of the user are stored in a database configured in the system (The system stores patient information in at least one database, e.g. see Schoenberg paragraphs [0043] and [0098].), wherein the details comprises at least one of personal details of the user, a medical history of the user, medical reports or records of the user (The provider’s console (i.e. the designated portal) displays various patient information to a provider, for example a clinical summary (i.e. any of personal details, medical history, reports or records) of the patient, e.g. see Schoenberg paragraphs [0132]-[0135], Fig. 10.), insurance details of the user, contact details of the user.

Regarding Claim 9, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following: The system as claimed in claim 1, wherein the processor is configured to:
identify, through a monitoring portal of the plurality of designated portals, correlation patterns according to the details of the user and previously generated request results for the user (The system detects that a patient may have prior engagements with a provider (i.e. correlation pattern of previously generate request results), e.g. see Schoenberg paragraph [0054].); and 
recommend, a subsequent request result according to the correlation pattern, wherein the subsequent request result comprises a follow-up appointment with one or more medical expert or non-medical expert, or learning schedules (The system determines recommendations for actions to be taken for the patient based on an analysis of the patient data, wherein the patient data may include a record of prior engagements with a provider, e.g. see Schoenberg paragraphs [0054], [0068], [0091], and [0095].  Furthermore, the recommended actions may include active engagements (i.e. any engagements subsequent to an initial engagement may be interpreted as a “follow-up appointment”), e.g. see Schoenberg paragraphs [0054] and [0095].).

Regarding Claim 10, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, wherein the request result comprises at least one of a preliminary consultation for an on-demand medical guidance received as the medical assistance request, a medical expert consultation towards a medical issue, with one or more providers for a medical appointment request received as the consult request (The system receives a request from a patient for a consultation via a user interface, e.g. see Schoenberg paragraphs [0013], [0049]-[0053], and [0065]-[0075], Figs. 5A-5C.), a medical report for a health monitoring request received as the medical assistance request, a list of courses, webinars, workshops, community learning, generated for the request received as the learning request, and wherein the user's preference comprises a preference in selection of a provider from a list of the providers for availing the healthcare services (The patients may select a particular physician to contact from a list of physicians, e.g. see Schoenberg paragraphs [0056]-[0060], Fig. 5C.).

Regarding Claim 11, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, wherein the preselected mode of access comprises one of an audio mode, a video mode, a text mode, an email mode (The mode of communication (i.e. mode of access) includes a voice call (i.e. an audio mode), a video conference (i.e. a video mode), a text-based submission, and an e-mail, e.g. see Schoenberg paragraphs [0027], [0031]-[0032], and [0052]-[0053], Fig. 5C.), wherein the request result comprises one of a real-time request result or a time-slot defined request result (The conference between the patient and physician may be done on demand and may be a real-time discussion, e.g. see Schoenberg paragraphs [0066], [0070], [0072], and [0075], or may be scheduled at pre-defined schedules or at future time points (i.e. time-slot defined), e.g. see Schoenberg paragraphs [0051]-[0054].).

Regarding Claim 12, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, comprising a communication module communicatively coupled to the processor, configured for establishing a communication between the user and the system, wherein the communication module also enables a communication between the user and the one or more providers assisting in availing of the request result (The system enables patients and providers to access the functions of the system from a client system, e.g. see Schoenberg paragraphs [0024]-[0025], Fig. 1, wherein the system further enables communication between the patients and providers, e.g. see Schoenberg paragraphs [0051]-[0054] and [0065]-[0075].).

Regarding Claim 14, Schoenberg teaches the following: An electronic device facilitating healthcare services, the electronic device comprising:
a User Interface (UI) (The system constructs a user interface for a user, e.g. see Figs. 2A, 5A-5C, wherein the user interface enables the user to contact a plurality of healthcare providers, wherein each provider has access to a provider console, e.g. see paragraphs [0027], [0036], [0045]-[0047], [0049]-[0051], [0133]-[0135], Figs. 5B-5C and 10.); 
a memory (The system includes a memory, e.g. see paragraph [0152].); 
a processor coupled to the memory, wherein the memory stores a plurality of instructions to be executed by the processor (The system stores instructions on the memory, wherein the instructions are executed by a processor, e.g. see paragraph [0152].), wherein the processor is configured to: 
register, through the UI, details of the user for submitting a request for availing a healthcare service through one or more providers (The system includes an intake stage to form a profile of the patient, e.g. see paragraph [0095].), wherein the request comprises at least one of a learning request or a consult request (The system receives a request from a patient for a consultation via a user interface, e.g. see paragraphs [0013], [0049]-[0053], Figs. 5A-5C.);
select, a designated portal of the plurality of portals according to at least one of the learning request and the consult request (The system directs the request to a selected (i.e. designated) provider, e.g. see paragraphs [0051]-[0053].), wherein the designated portal controls display of the details of the user to the one or more providers, according to the at least one of the learning request and the consult request (The provider’s console (i.e. the designated portal) displays various patient information to a provider, for example a clinical summary of the patient, e.g. see paragraphs [0132]-[0135], Fig. 10.); and
receive, a request result for at least one of the learning request and the consult request, through the designated portal, wherein the request result is accessed by a user in a preselected mode of access, wherein the request result is received according to a user's preference (The system connects (i.e. receives a request result) the patient to the healthcare provider according to a mode of engagement (i.e. a mode of access) specified by the patient (i.e. according to a user’s preference), for example via email, text, and/or phone call, e.g. see paragraphs [0049]-[0054].).

Regarding Claim 23, Schoenberg teaches the following: An electronic device facilitating healthcare services, the electronic device comprising:
a User Interface (UI), with a dashboard showing a plurality of designated portals (The system constructs a user interface for a user, e.g. see Figs. 2A, 5A-5C, wherein the user interface enables the user to contact a plurality of healthcare providers, wherein each provider has access to a provider console (i.e. portal), e.g. see paragraphs [0027], [0036], [0045]-[0047], [0049]-[0051], [0133]-[0135], Figs. 5B-5C and 10.); 
a memory (The system includes a memory, e.g. see paragraph [0152].); 
a processor coupled to the memory, wherein the memory stores a plurality of instructions to be executed by the processor (The system stores instructions on the memory, wherein the instructions are executed by a processor, e.g. see paragraph [0152].), wherein the processor is configured to: 
receive, from a user, through the UI, a request for availing a healthcare service through one or more providers, wherein the request comprises at least one of a learning request or a consult request (The system receives a request from a patient for a consultation via a user interface, e.g. see paragraphs [0013], [0049]-[0053], Figs. 5A-5C.), wherein the healthcare services are availed by connecting with one or more providers (The system connects the patient to the healthcare provider for an engagement, e.g. see paragraphs [0049]-[0054].); 
select, a designated portal of the plurality of portals according to at least one of the learning request and the consult request (The system directs the request to a selected (i.e. designated) provider, e.g. see paragraphs [0051]-[0053].), wherein the designated portal controls display of the details of the user to the one or more providers, according to the at least one of the learning request and the consult request (The provider’s console (i.e. the designated portal) displays various patient information to a provider, for example a clinical summary of the patient, e.g. see paragraphs [0132]-[0135], Fig. 10.); and 
generate, a request result for at least one of the learning request and the consult request, through the designated portal, wherein the request result is generated in a preselected mode of access, wherein the request result is generated according to a user's preference such that the user accesses the request result for availing the healthcare services (The system connects (i.e. a request result) the patient to the healthcare provider according to a mode of engagement (i.e. a mode of access) specified by the patient (i.e. according to a user’s preference), for example via email, text, and/or phone call, e.g. see paragraphs [0049]-[0054].).

Regarding Claim 32, Schoenberg teaches the following: A method facilitating healthcare services, the method comprising:
receiving, from a user, through the UI, a request for availing a healthcare service through one or more providers, wherein the request comprises at least one of a learning request or a consult request (The system receives a request from a patient for a consultation via a user interface, e.g. see paragraphs [0013], [0049]-[0053], Figs. 5A-5C.); 
directing, the at least one of the learning request and the consult request to a designated portal of the plurality of designated portals selected by the user (The system directs the request to a selected (i.e. designated) provider, e.g. see paragraphs [0051]-[0053].), wherein the designated portal controls display of the details of the user to the one or more providers, according to the at least one of the learning request and the consult request (The provider’s console (i.e. the designated portal) displays various patient information to a provider, for example a clinical summary of the patient, e.g. see paragraphs [0132]-[0135], Fig. 10.); and
generating, a request result for at least one of the learning request and the consult request, through the designated portal, wherein the request result is generated in a preselected mode of access and according to a user's preference, such that the user avails the healthcare services by accessing the request result (The system connects (i.e. generates a request result) the patient to the healthcare provider according to a mode of engagement (i.e. a mode of access) specified by the patient (i.e. according to a user’s preference), for example via email, text, and/or phone call, e.g. see paragraphs [0049]-[0054].).

Regarding Claim 33, Schoenberg teaches the following: A method facilitating healthcare services, the method comprising:
registering, through the UI, details of the user for submitting a request for availing a healthcare service through one or more providers (The system includes an intake stage to form a profile of the patient, e.g. see paragraph [0095].), wherein the request comprises at least one of a learning request or a consult request (The system receives a request from a patient for a consultation via a user interface, e.g. see paragraphs [0013], [0049]-[0053], Figs. 5A-5C.);
selecting, a designated portal of the plurality of portals according to at least one of the learning request and the consult request (The system directs the request to a selected (i.e. designated) provider, e.g. see paragraphs [0051]-[0053].), wherein the designated portal controls display of the details of the user to the one or more providers, according to the at least one of the learning request and the consult request (The provider’s console (i.e. the designated portal) displays various patient information to a provider, for example a clinical summary of the patient, e.g. see paragraphs [0132]-[0135], Fig. 10.); and
receiving, a request result for at least one of the learning request and the consult request, through the designated portal, wherein the request result is accessed by a user in a preselected mode of access, wherein the request result is received according to a user's preference (The system connects (i.e. receives a request result) the patient to the healthcare provider according to a mode of engagement (i.e. a mode of access) specified by the patient (i.e. according to a user’s preference), for example via email, text, and/or phone call, e.g. see paragraphs [0049]-[0054].).

Regarding Claim 34, Schoenberg teaches the following: A method facilitating healthcare services, the method comprising:
receiving, through the UI, a request for availing a healthcare service from one or more users, wherein the request comprises at least one of a learning request or a consult request, wherein the healthcare services are facilitated through the one or more providers (The system receives a request from a patient for a consultation via a user interface, e.g. see paragraphs [0013], [0049]-[0053], Figs. 5A-5C.);
selecting, a designated portal of the plurality of portals according to at least one of the learning request and the consult request (The system directs the request to a selected (i.e. designated) provider, e.g. see paragraphs [0051]-[0053].), wherein the designated portal controls display of the details of the user to the one or more providers, according to the at least one of the learning request and the consult request (The provider’s console (i.e. the designated portal) displays various patient information to a provider, for example a clinical summary of the patient, e.g. see paragraphs [0132]-[0135], Fig. 10.); and
generating, a request result for at least one of the learning request and the consult request, through the designated portal, wherein the request result is generated in a preselected mode of access, wherein the request result is generated according to a user's preference, such that the user accesses the request result for availing the healthcare services (The system connects (i.e. generates a request result) the patient to the healthcare provider according to a mode of engagement (i.e. a mode of access) specified by the patient (i.e. according to a user’s preference), for example via email, text, and/or phone call, e.g. see paragraphs [0049]-[0054].).

Regarding Claims 16-22 and 25-31, the limitations of Claims 16-22 and 25-31 are substantially similar to those claimed in Claims 3-7 and 10-12, with the sole difference being that Claims 3-7 and 10-12 depend from Claim 1, whereas Claims 16-22 and 25-31 depend from Claims 14 and 23.  Examiner notes that Schoenberg teaches a system which, given the broadest reasonable interpretation, may also be interpreted as a device, e.g. see Schoenberg paragraphs [0023]-[0024], and hence the grounds of rejection provided above for Claim 3-7 and 10-12 are similarly applied to Claims 16-22 and 25-31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Grow (Pub. No. US 2017/0262585).

Regarding Claim 2, Schoenberg teaches the limitations of Claim 1, and Schoenberg further teaches the following:
The system as claimed in claim 1, wherein the user comprises a patient (The user of the system may be a patient, e.g. see Schoenberg paragraph [0034].), wherein the user is a registered user provided with user credentials for accessing the system (The user must first log-in to the system to make the request, wherein the log-in process may require a user to provide a health plan membership number or other similar pre-existing identification, and wherein the system may generate one for the user if the user does not already have one (i.e. the user becomes registered with user credentials when accessing the system), e.g. see paragraph [0051], Fig. 4A.).
But Schoenberg does not teach the following:
(A)	wherein the user further comprises a guardian of a minor patient, a family member of the patient.
(A)	Grow teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to enable a user to schedule an appointment with a healthcare provider, e.g. see paragraph [0034], wherein the system further enables a user to send medical data to the healthcare provider in response to the scheduled appointment, wherein the user may be a guardian, wherein a guardian may be a parent or caretaker of the patient, e.g. see paragraphs [0011]-[0012], [0033], and [0049].  
Therefore, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Schoenberg to incorporate a guardian or parent of the patient as a user as taught by Grow in order to make appointments more convenient and less time consuming, e.g. see Grow paragraphs [0011]-[0013].

Regarding Claims 15 and 24, the limitations of Claims 15 and 24 are substantially similar to those claimed in Claim 2, with the sole difference being that Claim 2 depends from Claim 1 whereas Claims 15 and 24 depend from Claims 14 and 23.  Examiner notes that Schoenberg teaches a system which, given the broadest reasonable interpretation, may also be interpreted as a device, e.g. see Schoenberg paragraphs [0023]-[0024], and hence the grounds of rejection provided above for Claim 2 are similarly applied to Claims 15 and 24.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Meltzer (Pub. No. US 2014/0357961).
Regarding Claim 8, Schoenberg teaches the limitations of Claim 1, but does not teach the following:  The system as claimed in claim 1, wherein the processor is further configured to:
(A)	prioritize, the request for a follow-up appointment received as the consult request, according to the details of the user, wherein the details comprises medical history of a patient, frequency of appointment of the patient, health monitoring results as generated by the system; and 
(B)	schedule, the follow-up appointment according to the prioritizing, wherein the prioritizing sets an order number of the follow-up appointment in a list of appointments.
(A)-(B)	Mekltzer teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to rank (i.e. prioritize) patients, wherein the patients are ranked in order to determine priority regarding scheduling of appointments (i.e. consult requests), e.g. see paragraphs [0011], [0017], and [0072].  Furthermore, the ranking of the patients is based on a variety of factors including acuteness of the patient symptoms (i.e. health monitoring results) and historical data of the patient, such as frequency of visits and lab test data (i.e. medical history), e.g. see paragraphs [0083]-[0084], wherein the system may perform various actions for the patients based on the patient ranking, such as scheduling an intervention (i.e. appointment) for the patient, e.g. see paragraph [0084].
Therefore, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the follow up appointments taught by Schoenberg, e.g. see Schoenberg paragraphs [0052] and [0054], to incorporate the prioritization of appointments as taught by Meltzker in order to facilitate improved monitoring, diagnosing, and treatment of chronic patient illnesses, e.g. see Meltzker paragraph [0002].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of McGee (Pub. No. US 2004/0249250).
Regarding Claim 13, Schoenberg teaches the limitations of Claim 12, but does not teach the following:  
(A)	The system as claimed in claim 12, wherein the communication module is configured to trigger each of an alarm towards a medical emergency or a non- medical emergency, and reminders for availing the healthcare service through request results.
(A)	McGee teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a device that may send outgoing alert messages based on detected patient parameters, e.g. see paragraphs [0026]-[0027].  Furthermore, the system may also generate appointment reminders (i.e. reminders for availing the healthcare service), e.g. see paragraphs [0031] and [0073]. 
Therefore, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Schoenberg to incorporate the alerts and reminders as taught by McGee in order to optimize care and intervene when a patient is deteriorating to reduce morbidity, mortality, and costs, e.g. see McGee paragraph [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686